DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/18/2021.  These drawings are accepted.

Claim Interpretation
	The claim amendments to the terms “treating area,” “substrate transportation mechanism,” and “carrier transportation mechanism” as provided sufficient structure to perform the claimed function and have removed the terms from interpretation under 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method for controlling a substrate treating apparatus.  Independent Claim 6 identifies the following uniquely distinct combination of features:

Claim 6. “a determining step of determining whether or not a case where the carrier is not placed on any of the two or more first carrier platforms, a case where the carrier is placed on at least one of the two or more second carrier platforms, and a case where the carrier is not placed on the empty carrier shelf are all satisfied; a specific carrier transporting step of causing the carrier transportation mechanism to transport a specific carrier to one of the two or more second carrier platforms if all the cases are  

The independent claim overcomes the prior art of record since it requires the above-cited limitations, in combination with the other respective claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James A. Finder on 06/04/2021.
IN THE CLAIMS:
Claim 6 line 17, add the word “movable” between “including” and “gripper” so the phrase reads “and including movable grippers each configured to grip the carrier,”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652